FREEDMAN,’ P. J.
The case was one for the jury, and it was properly submitted. But there was error in the refusal of the court to permit the defendants to offer corroborative testimony upon a material issue, viz., the issue relating to plaintiff’s alleged discharge and insubordination. This ruling limiting defendants’ evidence upon the main issue, which was duly objected and excepted to, constituted reversible error, within the rule as laid down in Reynolds v. Port Jervis Factory, 32 Hun, 64, and Page v. Krekey, 137 N. Y. 307, 33 N. E. 311, 21 L. R. A. 409, 33 Am. St. Rep. 731.
The judgment and order must be reversed, and a new trial ordered, with costs to appellants to abide the event. All concur.